DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 29, 38, 40 are objected to because of the following informalities: 
Claim 29, line 6, and claim 40, line 2, “a control” changes to “a control circuit, a control device, a control unit, or a control mechanism”. 

Claim 39 depends on itself. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 29-36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DiSilvestro et al (USPN 2008/0154127).
	Regarding claim 29, DiSilvestro discloses a method for magnetically generating rotational motion in a remote device, comprising: providing a controller (such as a controller 200, see figure 7) having: first and second magnets (such as magnets 400, see figure 17) which collectively generate a three 
a control for adjusting at least one of the relative rotational orientation (408) of at least one of the first and second magnets (see figure 10) to the other of the first and second magnet and a gap (a distance between the magnets 400) between the first and second magnets (e.g. see par. 0108); and 
adjusting at least one of the relative rotational orientation of at least one of the first and second magnets to the other of the first and second magnet and the gap between the first and second magnets (e.g. see par. 0095, 0123) .
Regarding claim 30, DiSilvestro discloses inputting an input parameter (such as flux density of the magnets, see par. 0118), wherein the adjusting is based on the inputted input parameter (see step, 666 in figure 14, and par. 0123).
Regarding claim 31, DiSilvestro discloses  wherein the input parameter includes at least one of a location of the remote device, a patient age, a patient weight, a patient body mass index, a desired gap distance, a desired flux density (see par. 0118), or a desired torque generation parameter.

Regarding claim 34, DiSilvestro discloses wherein the adjusting includes automatically adjusting the relative rotational orientation of at least one of the first and second magnets to the other of the first and second magnet and the gap between the first and second magnets (by a controller 202).
Regarding claim 35, DiSilvestro discloses wherein the adjusting includes manually adjusting the relative rotational orientation of at least one of the first and second magnets to the other of the first and second magnet and the gap between the first and second magnets (by a surgeon 50, e.g. see par. 0055, 0071).
Regarding claim 36, DiSilvestro discloses transmitting a signal from the remote device (228), wherein the adjusting is based on the transmitted signal (e.g. .see par. 0090, 0126).
3.	Claims 37-38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Walker et al (USPN 8419734).
Regarding claim 37, Walker discloses a controller for magnetically generating rotational motion in a remote device, comprising:

a second driver magnet (see col. 42, lines 1-4), having a second elongate rotational axis, a north pole on a first side of the rotational axis, a south pole on a second side of the rotational axis and a second central magnetic axis extending transversely to the rotational axis and through the centers of the north and south poles; and
a drive system  (see col. 42, lines 18-20, lines 24-27) for synchronous rotation of the first and second driver magnets about the first and second rotational axes;
wherein the first and second magnets rotate with an angular offset of the first and second central magnetic axes relative to each other (see col. 42, lines 4-10).
Regarding claim 38, Walker discloses wherein at least one of the first and second driver magnets is a permanent magnet (see col. 42, lines 15-17).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kim (USPN 2007/0179493).
Regarding claim 39, Walker discloses all limitations of claim 37, but does not explicitly disclose the magnets are electromagnets as claimed.
Kim discloses a magnetic implant device comprises magnets (16, 18) are electromagnets (see par. 0045).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the permanent magnets of Walker 
Regarding claim 40, Walker discloses a control for adjusting the angle between the first and second central magnetic axes (see col. 42, lines 18-20, lines 24-27, and col. 42, lines 4-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
5.	Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10, 835, 290. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a controller for magnetically generating rotational motion in a remote device, comprising: a first driver magnet having a first elongate rotational axis, a north pole on a first side of the rotational axis, a south pole on a second side of the rotational axis and a first central magnetic axis extending transversely to the rotational axis and through the centers of the north and south poles; a second driver magnet having a second elongate rotational axis, a north pole on a first side of the rotational axis, a south pole on a second side of the rotational axis and a second central magnetic axis extending transversely to the rotational axis and through the centers of the north and south poles; and a drive system   for synchronous rotation of the first and second driver magnets about the first and second rotational axes.

Allowable Subject Matter
6.	Claims 21-28 are allowed over prior art of record. 

	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A controller for magnetically generating rotational motion in a remote device, comprising: a flux reference point equidistant from the first drive magnet and the second driver magnet; and a drive system for synchronous rotation of the first and second driver magnets about the first and second rotational axes; wherein at least one of the first and second central magnetic axes is oriented at a rotational offset relative to the flux reference point as recited in claim 21.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836